Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Reasons for Allowance
Claims 11-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a modular device for dorsal protection having a first holding element (2) having a first front face (2a), a first rear face (2b) having a first upper end (2c) and a first lower end (2d), and first ends (2e, 2f); a second holding element (3) having a second front face (3a), a second rear face (3b) having a second upper end (3c) and a second lower end (3d), and second ends (3e, 3f); a third holding element (4) having a third front face (4a), a third rear face (4b) having a third upper end (4c) and a third lower end (4d), and third ends (4e,4f), said second holding element (3) being located above said first holding element (2), said third holding element (4) being above said second holding element (3) and said first holding element (2), said second holding element (3) being between said first holding element (2) and said third holding element (4); 6a first joining part (6) connecting said first upper end (2c) of said first rear face (2b) to said second lower end (3d) of said second rear face (3b) so as to define a first dorsal bearing plane, said first joining part (6) being comprised of a first resilient material, said first dorsal bearing plane having a vertical first dorsal axis (7a) and a horizontal first dorsal axis (8) orthogonal to said vertical first dorsal axis (7a); and a second joining part (60) connecting said second upper end (3c) of said second rear face (3b) to said third lower end (4d) of said third rear face (4b) so as to define a second dorsal bearing plane, said second joining part (60) being comprised of a second resilient material, said second dorsal bearing plane having a vertical second dorsal axis (7b) and a horizontal second dorsal axis (80) orthogonal to said vertical second dorsal axis (7b), said second resilient material being the same as said first resilient material, wherein said first holding element (2) is coplanar with said second holding element (3) in front of said first dorsal bearing plane in an original position, wherein said second holding element (3) is coaxial with said first holding element (2) in front of said vertical first dorsal axis (7a) and said vertical second dorsal axis (7b) in a first rotated position in front of said vertical first dorsal axis (7a) and said vertical second dorsal axis (7b), said first joining part (6) having a first rotation restoring force about said vertical first dorsal axis (7a) in a direction for said second holding element (3) from said first rotated position to said original position, 7wherein said second ends (3e, 3f) of said second holding element (3) are capable of being deformed relative to each other in a deformed position by bending toward each other, wherein said second holding element (3) is coaxial with said first holding element (2) in front of said vertical first dorsal axis (7a) and said vertical second dorsal axis (7b) in a second rotated position in front of said vertical first dorsal axis (7a) and said vertical second dorsal axis (7b), said first joining part (6) having a second rotation restoring force about said horizontal first dorsal axis (8) in a direction for said second holding element (3) from said second rotated position to said original position, wherein said first joining part (6) is comprised of an elongate shape having a first central portion (6c), an upper first end portion (6a) being wider than said first central portion (6c) and forming an upper first end lug (6d), and a lower first end portion (6b) being wider than said first central portion (6c) and forming a lower first end lug (6e), wherein said second joining part (60) is comprised of an elongate shape having a second central portion (60c), an upper second end portion (60a) being wider than said second central portion (60c) and forming an upper second end lug (60d), and a lower second end portion (60b) being wider than said second central portion (60c) and forming a lower second end lug (60e), and 8wherein said upper first end portion (6a) overlaps said lower second end portion (60b), in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786